DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7882471 to Kariat et al. (“Kariat”).

As to independent method claim 1, a method (2:51-59) comprising: performing, using at least one processor, a synthesis operation to generate a netlist from input data about an integrated circuit (Fig. 6: 602, Fig. 4: 202, Fig. 6: 602, Fig. 9: 910,  14:4-11. Processor generates netlist from HDL or Verilog.); placing and routing, using the at least one processor, standard cells defining the integrated circuit using the netlist, to generate layout data and wire data (Fig. 2: 202, Fig. 6: 602, 603, 3:35-40, 14:9-27. Netlist utilizes standard cells and the netlist is utilized to perform placement and routing that generates graphical data of placement (“layout data”) and interconnections (“wire data”).); extracting, using the at least one processor, parasitic components from the layout data (Fig. 2: 204, Fig. 6: 604, 14:22-27. Parasitic extraction is performed.); and performing, using the at least one processor, timing analysis of the integrated circuit according to timing constraints, based on the layout data and the wire data (Fig. 2: 208, Fig. 6: 400, 605, 14:27-32. STA is performed.).

As to claim 7, the method according to claim 1, wherein the parasitic components comprise a parasitic resistance and a parasitic capacitance of each of a plurality of metal layers included in the integrated circuit (Kariat: Fig. 2: 206. See published specification at ¶ 0042.).

Allowable Subject Matter
Claims 9-14 and 15-20 are allowed.
Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-14 and 15-20 are allowed because the prior art of record does not teach or suggest a method having all the combinations of steps recited in independent claims 9 or 15 , particularly including: generating, using at least one processor, wire data from placing and routing data of standard cells defining an integrated circuit, the wire data comprising layer information of at least one wire corresponding to a net included in the integrated circuit and physical information of the at least one wire.
Claims 2-6 and 8 would be allowable if amended in the manner above because the prior art of record does not teach or suggest the limitations required by and recited in claims 2, 3, or 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851